

	

		II

		109th CONGRESS

		1st Session

		S. 2123

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Allard (for himself,

			 Mr. Bayh, and Mr. Martinez) introduced the following bill; which

			 was read twice and referred to the Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To modernize the manufactured housing loan insurance

		  program under title I of the National Housing Act.

	

	

		1.Short titleThis Act may be cited as the

			 FHA Manufactured Housing Loan

			 Modernization Act of 2005.

		2.Findings and

			 purposes

			(a)FindingsThe

			 Congress finds that—

				(1)manufactured

			 housing plays a vital role in providing housing for low- and moderate-income

			 families in the United States;

				(2)the FHA title I

			 insurance program for manufactured home loans traditionally has been a major

			 provider of mortgage insurance for home-only transactions;

				(3)the manufactured

			 housing market is in the midst of a prolonged downturn which has resulted in a

			 severe contraction of traditional sources of private lending for manufactured

			 home purchases;

				(4)during past

			 downturns the FHA title I insurance program for manufactured homes has filled

			 the lending void by providing stability until the private markets could

			 recover;

				(5)in 1992, during

			 the manufactured housing industry’s last major recession, over 30,000

			 manufactured home loans were insured under title I;

				(6)in 2004, fewer

			 than 2,000 manufactured housing loans were insured under title I;

				(7)the dramatic

			 reduction in the use of the title I program is due primarily to certain

			 structural problems of the program, which have resulted in refusal by the

			 Government National Mortgage Association (Ginnie Mae) to accept new

			 participants into the program since 1989, contributing to higher loan costs and

			 fewer loan originators;

				(8)the loan limits

			 for title I manufactured housing loans have not been adjusted for inflation

			 since 1992; and

				(9)these problems with

			 the title I program have resulted in an atrophied market for manufactured

			 housing loans, leaving American families who have the most difficulty achieving

			 homeownership without adequate financing options for home-only manufactured

			 home purchases.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to provide

			 adequate funding for FHA-insured manufactured housing loans for low- and

			 moderate-income homebuyers during all economic cycles in the manufactured

			 housing industry;

				(2)to modernize the

			 FHA title I insurance program for manufactured housing loans to enhance

			 participation by Ginnie Mae and the private lending markets;

				(3)to

			 adjust the artificially low loan limits for title I manufactured home loan

			 insurance to reflect the increase in costs since such limits were last

			 increased in 1992 and to index the limits to inflation; and

				(4)to ensure that the

			 title I manufactured housing loan insurance program requires no credit subsidy

			 from the Federal Government.

				3.Exception to

			 limitation on financial institution portfolioThe second sentence of section 2(a) of the

			 National Housing Act (12 U.S.C. 1703(a)) is amended by striking In no

			 case and inserting the following: Other than in connection with

			 a manufactured home or a lot on which to place such a home (or both), in no

			 case.

		4.Loan-to-value

			 ratio and downpayment requirementSection 2(b) of the National Housing Act (12

			 U.S.C. 1703(b)) is amended by adding at the end the following new

			 paragraph:

			

				(8)Loan-to-value and downpayment

				limitations on manufactured housing loansNo insurance may be granted under this

				section to any such financial institution with respect to any obligation

				representing any such loan, advance of credit, or purchase by it in connection

				with a manufactured home or a lot on which to place a manufactured home (or

				both) unless such loan or advance of credit, or any loan or advance of credit

				represented by such an obligation—

					(A)involves a principal obligation not

				exceeding the sum of—

						(i)the amount of the mortgage

				insurance premium paid by the borrower at the time that the loan, advance of

				credit, or purchase is made; and

						(ii)95 percent of the appraised value

				of the manufactured home or lot on which to place a manufactured home (or both)

				for which the loan or advance of credit is made; and

						(B)is

				made to a borrower who has paid in cash or its equivalent, on account of the

				manufactured home or lot on which to place a manufactured home (or both) for

				which the loan or advance of credit is made, at least 3 percent of the

				Secretary’s estimate of the costs of acquisition, alteration, improvements, lot

				preparation, or other eligible activity for which the loan or advance of credit

				was made (excluding the amount of the mortgage insurance premium paid by the

				borrower at the time that the loan or advance of credit is

				made).

					.

		5.Insurance

			 benefitsSection 2(b) of the

			 National Housing Act (12 U.S.C. 1703(b)), as amended by section 4, is further

			 amended by adding at the end the following new paragraph:

			

				(9)Insurance benefits for manufactured

				housing loans

					(A)In generalAny

				contract of insurance with respect to loans, advances of credit, or purchases

				in connection with a manufactured home or a lot on which to place a

				manufactured home (or both) for a financial institution that is executed under

				this title before or after the date of the enactment of the

				FHA Manufactured Housing Loan Modernization

				Act of 2005 by the Secretary shall be conclusive evidence of the

				eligibility of such financial institution for insurance, and the validity of

				any contract of insurance so executed shall be incontestable in the hands of

				the bearer from the date of the execution of such contract, except for fraud or

				misrepresentation on the part of such institution.

					(B)LossesWith respect

				only to a loan, advance of credit, or purchase in connection with a

				manufactured home or a lot on which to place such a home (or both), the

				Secretary shall otherwise provide for the payment of insurance benefits under

				the provisions of this section for losses on such loans, advances, or purchases

				according to the same terms, conditions, procedures, and requirements

				applicable under section 204 to a mortgage insured under section 203 covering a

				manufactured home (and the site on which it is

				located).

					.

		6.Maximum loan

			 limits

			(a)Dollar

			 amountsSection 2(b)(1) of the National Housing Act (12 U.S.C.

			 1703(b)(1)) is amended—

				(1)in subparagraph

			 (A)(ii), by striking $17,500 and inserting

			 $24,500;

				(2)in subparagraph (C) by striking

			 $48,600 and inserting $68,040;

				(3)in subparagraph (D) by striking

			 $64,800 and inserting $90,720;

				(4)in subparagraph (E) by striking

			 $16,200 and inserting $22,680; and

				(5)by realigning

			 subparagraphs (C), (D), and (E) 2 ems to the left so that the left margins of

			 such subparagraphs are aligned with the margins of subparagraphs (A) and

			 (B).

				(b)Annual

			 indexing

				(1)Method of

			 indexingSection 206A of the National Housing Act (12 U.S.C.

			 1712a) is amended—

					(A)in subsection

			 (a)—

						(i)by

			 redesignating paragraphs (1) through (7) as paragraphs (2) through (8),

			 respectively; and

						(ii)by

			 inserting before paragraph (2) (as so redesignated) the following new

			 paragraph:

							

								(1)subparagraphs (A)(ii), (C), (D), and (E) of

				section 2(b)(1) (12 U.S.C.

				1703(b)(1));

								.

						(2)2004 and 2005

			 adjustmentsNot later than 30 days after the date of the

			 enactment of this Act, the Federal Reserve Board shall calculate the

			 adjustments for 2004 and 2005 pursuant to paragraph (1) of section 206A(a) of

			 the National Housing Act (12 U.S.C. 1712a(a)(1)), as added by the amendment

			 made by paragraph (1) of this subsection, and shall notify the Secretary of

			 Housing and Urban Development pursuant to subsection (b) of such section 206A.

			 Such adjustments shall take effect upon the date of such notification.

				(3)Technical and

			 conforming changesSection 2(b)(1) of the National Housing Act

			 (12 U.S.C. 1703(b)(1)), as amended by subsection (a), is further

			 amended—

					(A)by striking

			 No and inserting Except as provided in the last sentence

			 of this paragraph and in paragraph (8), no; and

					(B)by adding after

			 and below subparagraph (G) the following flush language:

						

							The

				Secretary shall, by regulation, increase the dollar amount limitations in

				subparagraphs (A)(ii), (C), (D), and (E) (as such limitations may have been

				adjusted in accordance with section 206A of this

				Act)..

					7.Insurance

			 premiumsSection 2(f) of the

			 National Housing Act (12 U.S.C. 1703(f)) is amended—

			(1)by inserting

			 (1) In

			 general.— after (f); and

			(2)by adding at the

			 end the following new paragraph:

				

					(2)Manufactured

				home loansNotwithstanding

				paragraph (1), in the case of a loan, advance of credit, or purchase in

				connection with a manufactured home or a lot on which to place such a home (or

				both), the premium charge for the insurance granted under this section shall be

				paid by the borrower under the loan or advance of credit, as follows:

						(A)At the time of the

				making of the loan, advance of credit, or purchase, a single premium payment in

				an amount not to exceed 2.25 percent of the amount of the original insured

				principal obligation.

						(B)In addition to the

				premium under subparagraph (A), annual premium payments during the term of the

				loan, advance, or obligation purchased in an amount not exceeding 1.0 percent

				of the remaining insured principal balance (excluding the portion of the

				remaining balance attributable to the premium collected under subparagraph (A)

				and without taking into account delinquent payments or prepayments).

						(C)Premium charges under this paragraph shall

				be established in amounts that are sufficient, but do not exceed the minimum

				amounts necessary, to maintain a negative credit subsidy for the program under

				this section for insurance of loans, advances of credit, or purchases in

				connection with a manufactured home or a lot on which to place such a home (or

				both), as determined based upon risk to the Federal Government under existing

				underwriting

				requirements.

						.

			8.Revision of

			 underwriting criteria

			(a)In

			 generalSection 2(b) of the

			 National Housing Act (12 U.S.C. 1703(b)), as amended by the preceding

			 provisions of this Act, is further amended by adding at the end the following

			 new paragraph:

				

					(10)Financial soundness of

				manufactured housing programThe Secretary shall establish such

				underwriting criteria for loans and advances of credit in connection with a

				manufactured home or a lot on which to place a manufactured home (or both),

				including such loans and advances represented by obligations purchased by

				financial institutions, as may be necessary to ensure that the program under

				this title for insurance for financial institutions against losses from such

				loans, advances of credit, and purchases is financially

				sound.

					.

			(b)TimingNot later than the expiration of the

			 6-month period beginning on the date of the enactment of this Act, the

			 Secretary of Housing and Urban Development shall revise the existing

			 underwriting criteria for the program referred to in paragraph (10) of section

			 2(b) of the National Housing Act (as added by subsection (a) of this section)

			 in accordance with the requirements of such paragraph.

			

